 



Exhibit 10.1
AMENDMENT
TO THE
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
AXLE HOLDINGS II, LLC
     This Amendment (the “Amendment”) to the Amended and Restated Limited
Liability Company Agreement of Axle Holdings II, LLC (the “Company”), dated
May 25, 2005 (the “LLC Agreement”), is made effective as of this 2nd day of
November, 2006. Capitalized terms used herein but not otherwise defined herein
shall have the respective meanings set forth in the LLC Agreement.
     WHEREAS, the Kelso Members desire to effect certain amendments to the LLC
Agreement as it relates to Thomas C. O’Brien;
     WHEREAS, pursuant to Section 15.11 of the LLC Agreement, the Kelso Members
or the Compensation Committee has the ability to treat a Management Member more
favorably upon termination of employment than is currently provided by
Section 8.2(a)(ii) and the Kelso Members and the Compensation Committee has
determine to do so with respect to Thomas C. O’Brien only;
     NOW THEREFORE, pursuant to Section 15.11 of the LLC Agreement, the
following shall occur:
     1. Solely as it relates to Thomas O’Brien, the lead-in to
Section 8.2(a)(ii) is hereby amended and restated in its entirety to be as set
forth below. Such amended and restated Section 8.2(a)(ii) shall be the
Section 8.2(a)(ii) for all purposes of the LLC Agreement as it relates to Thomas
O’Brien and shall replace in its entirety the lead-in to Section 8.2(a)(ii) as
it relates to Thomas O’Brien that existed prior to the date of this Amendment.
The lead-in to Section 8.2(a)(ii) for each Management Member (other than Thomas
O’Brien) shall not be effected by this Amendment.
     “Other Termination. Unless otherwise determined by the Compensation
Committee in a manner more favorable to Thomas O’Brien, in the event that Thomas
O’Brien employment with the Company or any Subsidiary that employs such
individual is terminated then, except as otherwise provided in Section 8.4, in
the event an Exit Event has not yet occurred, all of the Value Units issued to
Thomas O’Brien shall be forfeited (unless (1) Thomas O’Brien’s employment with
the Company or any Subsidiary that employs such individual is terminated by the
Company or any such Subsidiary without Cause and (2) a definitive agreement with
respect to an Exit Event is entered into within twenty-four (24) months of such
termination and at anytime thereafter the transactions contemplated by such
definitive agreement relating to such Exit Event are consummated,

 



--------------------------------------------------------------------------------



 



in which case such Value Units shall not be forfeited and shall be deemed
retained and validly existing as of the time such Exit Event pursuant to such
agreement is consummated) and a percentage of the Operating Units issued to
Thomas O’Brien shall be forfeited according to the following schedule:”
     2. Solely as it relates to Thomas O’Brien (and not any other Management
Member), a new Section 8.4 shall be added to the LLC Agreement and shall read in
its entirety as follows:
     “Section 8.4. ADESA Transaction. Notwithstanding anything to the contrary
contained in this Agreement, in the event (A) the Company or any of its
Subsidiaries consummates an acquisition of, or combination with, ADESA, Inc.
(whether by way of a merger with or into ADESA, Inc., purchase of shares, tender
offer or exchange offer or other similar transaction, regardless of the entity
surviving such transaction) (an “ADESA Acquisition”) and (B) thereafter Thomas
O’Brien’s employment with the Company or any Subsidiary that employs such
individual is terminated by the Company or any such Subsidiary without Cause,
then all of the Value Units and Operating Units allocated to Thomas O’Brien as
of December 1, 2006 shall be deemed to be retained and validly existing at the
time such ADESA Acquisition is consummated and such Override Units shall no
longer be subject to the forfeiture provisions of this Agreement; provided that
the participation of the Override Units in distributions under Section 10.1
shall remain subject to the provisions of Section 8.1(b) and Section 10.1, as
applicable.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this document as of date
and year first written above.

              KELSO INVESTMENT ASSOCIATES VII, L.P.
 
       
 
  By:   Kelso GP VII, L.P., the general partner
 
       
 
  By:   Kelso GP VII, LLC., its general partner
 
       
 
  By:   /s/ James J. Connors, II
 
       
 
      Name: James J. Connors, II
 
      Title: Managing Member
 
            KEP VI, LLC
 
       
 
  By:   /s/ James J. Connors, II
 
       
 
      Name: James J. Connors, II
 
      Title: Managing Member

 